DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 29-33, and 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0023733 A1 Florjanczyk et al. (herein “Florjanczyk”).
1; a first port waveguide (520) optically coupled to the input port, the first port waveguide comprising a first optical material (para [0013]); and, a first device waveguide (504) comprising a second optical material different from the first optical material (para [0013]); wherein the first device waveguide is optically coupled to the first port waveguide at the first wavelength λ1 (para [0076]).
Regarding claims 22 and 31, Florjanczyk discloses the first optical material is a semiconductor, and the second optical material is a dielectric (para [0013]).
Regarding claims 23 and 32, Florjanczyk discloses the photonics chip of claim 22 configured for connecting optically to an external optical system including a source of a second wavelength λ2 (not expressly shown, source of input beam), wherein the first device waveguide is optically de-coupled from the first port waveguide at the second wavelength λ2 (paras [0044, 0076]).
Regarding claims 24 and 33, Florjanczyk discloses the first device waveguide is transparent at the first wavelength λ1 and is absorptive at the second wavelength λ2, and the first port waveguide is transparent at the first and second wavelengths λ1 and λ2 (paras [0047, 0076]).
Regarding claim 25, Florjanczyk discloses in Figs. 5A and 5B, an in-plane wavelength-selective coupler (506, 506a, 506b, 506c, 506d) configured to couple the first wavelength from the first port waveguide (520) into the first 2Docket No.Patent device waveguide (504) and to block the second wavelength from coupling into the first device waveguide (Fig. 5A).
Regarding claim 26, Florjanczyk discloses in Figs. 5A and 5B, a device layer (shown at 504) and a port layer (shown at 520) disposed above or below the port layer (wherein right side of figure is considered “above” and left side of figure is considered “below), wherein the first device waveguide (504) is disposed at least in part in the device layer (shown at 504), and the first port waveguide (520) is disposed at least in part in the port layer (shown at 520) (Fig. 5B, also see Fig. 3B).
1.
Regarding claim 30, Florjanczyk discloses the port layer comprises an etch stop layer (para [0083]).
Regarding claim 35, Florjanczyk discloses a photonics device in optical communication with the first device waveguide (para [0003]).
Regarding claim 36, Florjanczyk discloses an optical absorber coupled to the first port waveguide for absorbing the second wavelength (paras [0053, 0064]).
Regarding claim 37, Florjanczyk discloses the first port waveguide and the first device waveguide are disposed to form a two-layer wavelength-selective coupler that is configured to transfer light of the first wavelength between the first port waveguide and the first device waveguide while substantially preventing light of the second wavelengths from being coupled into the first device waveguide from the first port waveguide (para [0076]).
Regarding claim 38, Florjanczyk discloses the two-layer wavelength-selective coupler comprises an adiabatic optical coupler formed of a section of the first device waveguide extending directly over or under a section of the first port waveguide, wherein at least one of the sections is tapered (para [0065]).
Regarding claim 39, Florjanczyk discloses in at least Figs. 5A and 5B, the first port waveguide (520) terminates at an edge of the photonic chip to form the input port (Fig. 5B).
Regarding claim 40, Florjanczyk discloses one of the first device waveguide and the first port waveguide comprises a grating coupler configured to couple the device waveguide to the first port waveguide at the first wavelength (paras [0064, 0072]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0023733 A1 Florjanczyk et al. (herein “Florjanczyk”) in view of US 2016/0013609 A1 Doerr (herein “Doerr”).
Regarding claim 28, Florjanczyk is silent as to, but Doerr discloses the first port waveguide comprises an optical splitter disposed to split the light received from the input port in power for coupling different power fractions of the first wavelength λ1 into the first and second device waveguides (paras [0031, 0040]). Including a splitter allows for the signal to be split and diverted as needed. Therefore, it would have been obvious to one of ordinary skill in the art to include the splitter taught by Doerr so as to increase the number of signals being coupled to the output.

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0023733 A1 Florjanczyk et al. (herein “Florjanczyk”).
Regarding claim 27, Florjanczyk discloses the device layer has elements 506a-d so that each of the first device waveguide and the second device waveguide receive only a portion of the light coupled into the first port waveguide, but is silent as to using a second device waveguide to achieve this. However, it would have been obvious to one of ordinary skill in the art to provide a second device waveguide so as transmit additional wavelengths. 
Regarding claim 34, Florjanczyk is silent as to specifically using an optical pump wavelength. However, Florjanczyk contemplates the use of external optical amplifiers (paras [0064-0065]). Therefore 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883